Case 2:15-ml-02668-PSG-JEM Document 273 Filed 11/10/20 Page 1 of 1 Page ID #:4231




                              UNITED STATES JUDICIAL PANEL
                                           on
                                MULTIDISTRICT LITIGATION


  IN RE: NATIONAL FOOTBALL LEAGUE'S
  "SUNDAY TICKET" ANTITRUST LITIGATION                                                 MDL No. 2668



                              ORDER REASSIGNING LITIGATION


         The Panel has been notified of the need to reassign the above litigation to another judge in
  the Central District of California.

         IT IS THEREFORE ORDERED that, with the consent of that court, this litigation is
  reassigned to the Honorable Philip S. Gutierrez, for coordinated or consolidated pretrial proceedings
  pursuant to 28 U.S.C. § 1407.



                                         FOR THE PANEL




                                          Karen K. Caldwell
                                          Chair
